        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 1 of 6




VIA ECF SYSTEM
                                                                                          February 10, 2021
The Honorable Robert M. Illman
United States Magistrate Judge

        RE:     “Amy,” et al., v. Randall Curtis, Case No. 19 Cv. 2184 PJH

Dear Magistrate Judge Illman:

We write with respect a subsequent discovery dispute and ask the Court to resolve it as soon as
practicable, and hopefully in advance of the 2/25/21 dispositive motions hearing Judge
Hamilton.

Defendant’s Position:
                                              FACTS
On October 29, 2020, the last day on which a party could propound fact discovery, Defendant
served his Request for Production of Documents, Set Two (“RFPs Set Two”), that set forth four
requests aimed at obtaining documents Plaintiffs exchanged with members of Congress with
respect to their years-long efforts to have Congress amend the statute, and then amend it again.
See ECF 156-1, Ex. F (RFPs and Plaintiffs’ response).1

Plaintiffs’ presentations regarding their desire to change the statute is relevant to this case. See
ECF 142 at 12:9-13:18 (arguing against bills of attainder); see also id., at 10:11-17:10 (arguing that
the presumption against retroactivity makes the predecessor version of the statute—“Masha’s
law”—applicable to Defendant, rather than the current version of the statute that was amended
in 2018, viz., after Defendant’s conduct, after Defendant’s conviction, after Plaintiffs received notice
that Defendant may have possessed images of them, and after Plaintiffs had raised claims against
Defendant). According to Plaintiffs, they and their counsel were instrumental in amending the
statute with respect to Masha’s law, and amending it again with respect to the current version of
the statute; this evidence includes:


1
 The parties agreed to the form of RFPs Set Two so that Defendant could direct each request at
al l5 Plaintiffs on one pleading, and Plaintiffs thereafter could respond in one pleading.
        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 2 of 6
Magistrate Judge Robert M. Illman
February 10, 2021
Page |2

        James R. Marsh, Masha’s Law: A Federal Civil Remedy for Child Pornography Crimes, 61
        Syracuse L. Rev. 459, 461 (2011) (Plaintiffs’ counsel declaring: “In late 2005, I was
        instrumental in enhancing the federal civil legal rights of children who are victims of child
        pornography” and claiming credit for enactment of Masha’s Law);

        ECF 94-5 (Declaration of James Marsh claiming that “[i]n 2017, I assisted Senator Diane
        Feinstein in updating 18 U.S.C. 2255”)[;] and

        ECF 96-2 at Ex. 16 (at AMY000060) (In 2014, “Amy” lamenting her loss in Paroline v.
        United States, 572 U.S. 434 (2014), and expressing “hopes [that] the lingering problems will
        be solved by the legislation that Mr. Marsh is working on.”

To be sure, Mr. Marsh’s comments on this subject ultimately have assisted Defendant. For
example, Plaintiffs’ counsel admitted in the referenced law review article that Defendant’s reading
of Masha’s law is correct, and that section 2255’s elements requiring proof that any particular
Plaintiff (1) was a victim of a violation of 14 predicate offenses and (2) who suffers personal injury
as a result of such violation are different, and each must be proven to obtain damages, including the
$150,000 “floor.” Marsh, supra., at 494-95. In a section counsel helpfully labeled “The Personal
Injury Requirement[,]” he (1) admitted that “[i]n order to obtain statutory damages, a plaintiff
must show that she suffered ‘personal injury’ as a result of the defendant’s predicate act[,]” which
he recognized is “much more difficult to conceptualize and prove” in possession cases, amongst
others, (2) agreed that plaintiffs must “prove[] personal injury” before being entitled to damages,
including the $150,000 “floor[;]” and (3) discussed his “theory that child pornography in and of
itself causes personal injury” (citing Ferber). Id., at 494-95 (emphasis added).

But when Plaintiffs’ responses to Defendant’s RFPs Set Two seeking this evidence came due on
Monday, December 1, 2020, see Fed. R. Civ. P. 34, Plaintiffs did not even respond, much less
produce responsive documents. Then, when Defendant inquired of Plaintiffs in January 2021,
Plaintiffs’ counsel suggested that because Defendant did not respond to an email query about the
RFPs following service, Plaintiffs’ query by email somehow served to excuse Plaintiffs’
obligations under Fed. R. Civ. P. 34. But that is not the law. And after conference, Plaintiffs
refused to provide any responsive documents based on the following objections:

        Objection: beyond the scope of permissible discovery as not likely to lead to any
        admissible evidence; violative of Plaintiffs’ First Amendment rights to petition Congress
        as the compelled disclosure of communications as requested exerts a chilling effect on the
        exercise of those rights. Further, Defendant’s request is violative of California Code of
        Civil Procedure 425.16 which prohibits actions “. . . against a person arising from any act
        of that person in furtherance of the person’s right of petition or free speech under the
        United States Constitution or the California constitution in connection with a public issue
        . .”

See ECF 156 ¶¶ 2-5 & ECF 156-1 (Ex. F).
        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 3 of 6
Magistrate Judge Robert M. Illman
February 10, 2021
Page |3

                                          ARGUMENT

The Court should compel production here for two reasons.

First, Plaintiffs failure to respond timely to Defendants RFPs Set Two leads to one clear result:
waiver of all objections, including claims of privilege and work product. Richmark Corp. v. Timber
Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992). Thus, Plaintiffs’ untimely objections may
not be considered, and the Court should strike them as waived, and direct Plaintiffs to produce all
responsive documents forthwith and without exception.

Second, Plaintiffs’ objections are frivolous. After bragging in multiple fora about their efforts to
amend existing law, Plaintiffs claim—without citation to any case—that producing the documents
reflecting their interpretation of the old versions of section 2255 and the need for serial
amendments, Plaintiffs are suddenly shy, and claim that producing evidence in a matter they
brought would violate their First Amendment rights to petition the Government. That is
sophistry at best, and just plain obstruction. Nothing in Defendant’s RFPs Set Two infringes on
Plaintiffs’ rights, and Plaintiffs present zero authority to support their waived objections.

So too, the notion that these non-Californians can invoke California state court procedural rules
to avoid producing discovery in this federal matter borders on the absurd, which also explains
Plaintiffs’ lack of supporting authority. Similarly unsustainable is the notion that Defendant’s
RFPs Set Two constitute an “action[] … against a person” arising from their speech. Rather,
RFPs Set Two are simply requests for documents in Plaintiffs’ position that inform the litigation
of this matter.

James Marsh represents multiple Plaintiffs in this case and communicated with Congress on
behalf of those Plaintiffs with respect to amending the statute at issue. In sum, he was Plaintiffs’
agent at all relevant times respecting these requests. The Court should compel a complete
production forthwith.

Plaintiff’s Position
                                              FACTS

        The Case Management Order as amended on July 18, 2020 set the non-expert discovery
cutoff as October 29, 2020. See Dkt. 87. On October 29, 2020, Defendant served a second set of
discovery requests. Plaintiffs did not agree to and could not have possibly responded to
Defendants’ untimely requests before the close of discovery. Defendant did not file any motion
requesting an extension of the discovery cut-off prior to the deadline. Arguably there is no duty
to respond however, Plaintiffs objections were served January 22, 2021.

        Defendant discovery requests are well beyond the scope of permissible discovery—a pure
fishing expedition.. On October 30, 2020 Plaintiffs’ counsel emailed defense counsel inquiring as
to the relevancy of the requests. No response was ever received.
        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 4 of 6
Magistrate Judge Robert M. Illman
February 10, 2021
Page |4


       Defendant seeks the communications of attorney James R. Marsh. Marsh is not a party in
this case; Marsh is not record counsel in this case. Indeed, none of the Plaintiffs in this case
possess any communications between Plaintiffs and Congress. Mr. Marsh has an attorney client
relationship with a portion, and only a portion, of the Plaintiffs in this matter. Mr. Marsh has
confirmed for purposes of this letter that none of his communications with Congress had
anything to do with either Mr. Curtis or this case. Finally, James R. Marsh has not received a
subpoena from Defendant at any time. Even were a subpoena served, the search for such
communications would be daunting given the time span involved and number of
communications with others (such as co-counsel) concerning Sec. 2255. No request has been
sent to Congress as far as we know.

        Should communications by Plaintiffs themselves or any attorney representing CSAM
victims be compelled, then future exchange of the sensitive information about the traumatizing
impact of these crimes on the victims would be unavailable to lawmakers. The inability to
communicate without disclosure inherently limits communications about such personal and
sensitive information, depriving Congress of the benefit of the sometimes-shaking voices they
need to hear from.

        Moreover, Defendant fails to acknowledge that the United States Congress (not James R.
Marsh and not Plaintiffs) amended 18 U.S.C. 2255 on four separate occasions since enactment in
1986. Congress amended Section 2255 in 1998, in 2006, in 2013, and in 2018. Defendant’s
references to a decade-old law review article written by James R. Marsh in 201. 1remains both
outdated and entirely irrelevant to this case. The article predates even the version of the statute
that Defendant claims applies (the 2013 version.) Moreover, Defendants’ self-serving
propositions entirely misread the content of said article—which ultimately supports Plaintiffs’
claims “that child pornography in and of itself causes personal injury”. James R. Marsh, Masha’s
Law: A Federal Civil Remedy for Child Pornography Crimes, 61 Syracuse L. Rev. 459, 494-95 (2011).


                                          ARGUMENT

         “Most federal courts hold that responding parties have no duty to respond . . .” where
written discovery is served just before the cutoff. Wyles v. Sussman, 445 F. Supp. 3d 751, 756–57
(C.D. Cal. 2020). See also, Gluck v. Ansett Australia Ltd., 204 F.R.D. 217, 219-21 (D.D.C. 2001)
(protective order proper where “Plaintiff served his requests for admissions a matter of days
before the discovery deadline” but sought no “extension of the discovery deadline to allow the
thirty days for ... responses”); Toone v. Federal Express Corp., 1997 WL 446257, at *8 (D.D.C. July
30, 1997) (motion to compel responses denied because “plaintiff waited until the eleventh hour to
serve discovery which could not be completed prior to discovery cut-off”); Nicholson v. City of Los
Angeles, 2017 WL 10574522, at *5-6 (C.D. Cal. Jan. 11, 2017) (denying motion to compel
responses filed after deadline for discovery motions).”
        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 5 of 6
Magistrate Judge Robert M. Illman
February 10, 2021
Page |5

         Further, courts need not condone the use of discovery to engage in a fishing expedition.
Rivera v. NIBCO, Inc., 364 F.3d 1057, 1072 (9th Cir. 2004); See, e.g., Exxon Corp. v. Crosby–
Mississippi Resources, Ltd., 40 F.3d 1474, 1487 (5th Cir.1995). Defendants’ requests are trifling,
superficial, and irrelevant. Federal discovery as a casting rod for expeditions based on mere
speculation. Rivera v. NIBCO, 364 F.3d 1057, 1072 (9th Cir. 2004) (rejecting employer’s attempt
to use discovery to interrogate former employees about their immigration status).

         The compelled disclosure of political associations was held to have a chilling effect on
First Amendment rights in Perry v. Schwarzenegger, 591 F3d 1147 (9th Cir. 2010) (“PerryI”). There the
district court ordered production in discovery of internal campaign strategy documents and
advertising of a group taking action against California’s Proposition 8. The RFP in question
asked for “All versions of any documents that constitute communications referring to
Proposition 8, between you and any third party, including, without limitation members of the
public or the media.” In objecting the respondents argued relevancy, but even if relevant that the
interests in their First Amendment right to association outweighed the opponents’ need for the
information. The appellate court held that where even the unintended effect of a compelled
disclosure “would have the practical effect ‘of discouraging’ the exercise of constitutionally
protected political rights. . .” “exacting scrutiny” must be applied. Perry, supra at 1156-57, 1159-
1160.

         Here, it is clear that the right to petition government is a First Amendment right.
Plaintiffs' need only show some probability that disclosure of statements would lead to a chilling
effect of exercise of their rights. Black Panther Party v. Smith, 661 F.2d 1243, 1267-68 (DC Cir.
1981). If the Plaintiff child sex abuse victims had summoned up the bravery to contact their
legislators about amendments to the statute, it would be yet another invasion of their privacy by a
child sex abuse offender to allow him access to their communications with elected
representatives. This intrusion would perforce chill their willingness to reach out to Congress
again or to pursue their rights in a court of law. Black Panther recognized that compelled disclosure
is a restraint on First Amendment rights and that privacy was particularly important in that case
where the group seeking protection was unpopular—so too where the subject matter of the
disclosure is intensely personal. Id. at 1265. Defendant must show that the burden placed on the
individual is outweighed by factors such as the import of the litigation, the “centrality” of the
information sought, that the communications are “highly relevant,” a higher bar than the
“ordinary” Rule 26 relevancy. See, PerryI at 1161.

        Defendant claims this information pertains to his Bill of Attainder argument. Yet,
Defendant has not explained how amendments to 18 USC 2255 singled him out subjecting him
to the equivalent of a “trial by legislature.” He is not so important to be specifically named in any
communication.

        Defendant seeks to assail Plaintiff CSAM victims with statements of an attorney who
represents a portion of them outside of this litigation. If the court even considers this far-flung
expedition, multiple questions are raised. Does a lawyer no longer have any individual identity
        Case 4:19-cv-02184-PJH Document 160 Filed 02/10/21 Page 6 of 6
Magistrate Judge Robert M. Illman
February 10, 2021
Page |6

apart from his clients when it comes to issues of public importance? Were statements sought
made on behalf of clients who are not parties to this action? How influential were the statements
of a single lawyer to an action taken by the 535 combined Senators and Members of Congress?
How can any Marsh statements be held against Plaintiffs in this matter with whom he has no
relationship? In what way are any such statements “highly relevant” to the issues in this case?
Defendant has failed to show any level of relevancy let alone the high level required to overcome
Plaintiffs’ First Amendment protections. His requests should be denied, and Plaintiffs’ objections
sustained.

                                              Respectfully submitted,

                                              /s/ E A Balogh
                                              ETHAN A. BALOGH
                                              Attorney for Defendant


                                              /s/ Carol Hepburn
                                              CAROL L. HEPBURN
                                              DEBORAH BIANCO
                                              JOHN KAWAI
                                              Attorneys for Plaintiffs
